Per Curiam
Marc Healey appeals a judgment entered in favor of Pamela Kruger on her *932action to eject Healey from property he previously owned that was purchased by Kruger at a delinquent tax sale. Healey raises five points on appeal, challenging the sufficiency of the evidence, the trial court's denial of his requests for a jury trial and to remove the case from the trial docket, the trial court's alleged bias against Healey, and the validity of the sale. Finding no error, we affirm. Rule 84.16(b).